Citation Nr: 1004419	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU rating), from November 23, 
1987 to June 5, 1990.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

During this appeal, the Veteran raised the issue of whether 
there was clear and unmistakable error (CUE) in the RO's 
June 1988 rating decision.  This issue has not been 
developed for appellate review, and is therefore referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

1.  An unappealed June 1988 rating decision denied an 
increased evaluation in excess of 70 percent for service-
connected schizophrenic reaction, competent.

2.  An unappealed March 1989 rating decision denied an 
increased evaluation in excess of 70 percent for service-
connected schizophrenic reaction, competent, and denied 
entitlement to a TDIU rating.

3.  An unappealed April 1990 rating decision denied an 
increased evaluation in excess of 70 percent for service-
connected schizophrenic reaction, competent, and denied 
entitlement to a TDIU rating.




CONCLUSION OF LAW

Entitlement to a TDIU rating, from November 23, 1987 to June 
5, 1990, is denied.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009); Ingram v. Nicholson, 21 Vet. App. 
232 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this matter, the Board has determined that there is no 
legal entitlement to the claimed benefit as a matter of law.  
The notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-04; 69 Fed. Reg. 
59989 (2004).  As there is no dispute as to the underlying 
facts of this case, and as the Board has denied the claim as 
a matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 
5102, 5103 and 5103A; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
an appellant are to be avoided).  Accordingly, it is not 
prejudicial for the Board to decide the matter without 
further development.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Veteran is seeking entitlement to TDIU rating, from 
November 23, 1987 to June 5, 1990.  Specifically, the 
Veteran contends that an informal claim for a TDIU rating 
was raised in May 1988, and that the evidence of record at 
that time established that the Veteran was unemployable due 
to his service-connected schizophrenia.  In support of his 
claim, the Veteran's representative indicated that the RO's 
June 1988 rating decision specifically found that the 
Veteran "was considered competent, but unable to work." 

Initially, the Board accepts the Veteran's contention that 
he had effectively raised a claim of entitlement to a TDIU 
rating by May 1988.  In fact, a February 1987 statement 
filed by his representative noted that they were filing an 
informal claim for compensation for the purpose of 
establishing an effective date.  Thereafter, the Veteran's 
November 1987 VA hospitalization report indicated that the 
Veteran had been discharged following 24 days of treatment 
with a diagnosis of schizophrenia, paranoid type.  The 
hospitalization report also noted that he was "competent, 
but ... unable to work."

Nevertheless, the Board finds the RO effectively addressed 
this claim.  A June 1988 RO decision denied an increased 
evaluation in excess of 70 percent for service-connected 
schizophrenic reaction, competent.  The RO's decision also 
granted a temporary total disability rating covering the 
Veteran's period of hospitalization from October 30, 1987 
through November 30, 1987. See 38 C.F.R. § 4.29 (2009).  The 
Veteran did not appeal this decision, and the decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

In March 1989, the RO issued a rating decision which denied 
an increased evaluation in excess of 70 percent for service-
connected schizophrenic reaction, competent, and also denied 
entitlement to a TDIU rating.  The Veteran did not appeal 
this decision, and the decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).  

In April 1990, the RO issued a rating decision which denied 
an increased evaluation in excess of 70 percent for service-
connected schizophrenic reaction, competent, and also denied 
entitlement to a TDIU rating.  The decision also granted a 
temporary total disability rating covering the Veteran's 
period of hospitalization from May 3, 1989 to May 31, 1989. 
See 38 C.F.R. § 4.29.  The Veteran did not appeal this 
decision, and the decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

Under these circumstances, the Board finds that the Veteran 
clearly no longer had a pending and unadjudicated claim for 
TDIU from May 1988.  See Ingram v. Nicholson, 21 Vet. App. 
232, 248-49 (2007) (holding that where an RO decision 
assigns a particular disability rating less than 100%, the 
appellant is understood to have received general notice of 
the denial of his TDIU claim; and that when the 
underlying RO decision is final, CUE is the only appropriate 
way to attack the RO's decision.); see also Deshotel v. 
Nicholson, 457 F.3d 1258, 1261 (Fed.Cir. 2006) ("Where the 
Veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) 
on one of the claims, but fails to specifically address the 
other claim, the second claim is deemed denied."); Andrews 
v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005) (holding 
that when VA violates fails to construe the Veteran's 
pleadings to raise a claim, the error is properly corrected 
through a CUE motion.).  Thus, the unappealed June 1988 
rating decision effectively addressed the Veteran's May 1988 
claim for a TDIU rating.  Moreover, the issue of entitlement 
to TDIU was then revisited by the RO in unappealed final 
rating decisions in March 1989 and July 1990.  

In reaching its determination herein, the Board notes that 
the claims file does not contain clear documentation of the 
Veteran being notified of his appellate rights with respect 
to the June 1988, March 1989 and July 1990 rating decisions. 
The fact that at all times pertinent to this appeal there 
were regulatory provisions requiring that a claimant be 
furnished with a statement of appellate rights, as currently 
presented in § 3.103(b)(1), strongly suggests that the RO 
would have been following a regular practice in doing so.  
There is a 'presumption of regularity' under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  In 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has 
been presented to rebut the presumption of regularity. Under 
these overall circumstances, the Board finds that the 
Veteran was informed of the June 1988, March 1989 and July 
1990 rating decisions and of his appellate rights with 
respect to these decisions.

For the foregoing reasons, the preponderance of the evidence 
is against the claim and the benefit of the doubt doctrine 
is not for application. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

The appeal is denied.


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


